DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 04/05/2022 to the claims have been acknowledged by the Examiner. Claims 16-21 remain withdrawn as they are directed to non-elected inventions. No claims have been cancelled or added.
Thus, claims 1-15 are being further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/05/2022, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112b rejections of the claims have been withdrawn. 
Applicant's arguments filed 04/05/2022 regarding the prior art rejections of the claims have been fully considered but they are not persuasive. 
The Applicant specifically argues that the prior art of Pick and Reis does not teach the amended claim limitations of “the segregated inflatable sub-channels including a horseshoe sub-channel” added to claim 1. The Examiner agrees that the prior art of Pick does not meet this limitation but asserts that in combination with Reis- as similarly addressed in the claim 4 discussion- meets the amended claim limitations which have been added into the independent claim. Reis teaches u-shaped seams to form inflatable tubes 140 (Figure 12)- analogous to sub-channels of Pick- of the device wherein when these seams are applied in a similar manner to the inflatable brace of Pick, would form the claimed horseshoe sub-subchannels as claimed. It is to be noted that Reis is being applied to the prior art of Pick to teach the application of u-shaped seams to form the resulting shaped subchannel, not the application of all sub-channels as understood in the Remarks presented on page 11. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the 102 rejections of the claims based off of Pick have been overcome but are now being addressed by the 103 prior art rejection of Pick as modified by Reis, in light of the amendment to the independent claim 1 as discussed above. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inflation mechanism” and “the inflation mechanism” in claims 2 and 3, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Within the specification of the instant invention, the “inflation mechanism” is described to be “a pneumatic pump (such as hand pump, electric and/or battery powered pump, gas powered pump, etc.), or pressurized fluid release device (e.g., CO2 canister and release mechanism), or any other suitable device, that may be coupled to the valve 516 to inflate and/or deflate the inflatable brace 102 into the inflated state and/or deflated state” (Specification- [0056]) and is further illustrated to be a hand pump in the Figures.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 13, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Pick (US 2006/0189907 A1) in view of Reis (US 2008/0004555 A1).
Regarding claim 1, Pick discloses an inflatable brace (Abstract, [0005]- “The braces described herein include an inflatable, load-bearing structure that encompasses at least a region of the user's limb, and can compress against a limb for the purpose of securing the patient's limb and to off-load pressures that may lead to inflammation, ulcers, or other conditions.”, Figure 1- ankle boot 12) comprising: 
a flexible variably inflatable membrane (Figures 1A thru 2- load- bearing structure 18 comprised of internal bladders 24,30, [0019-0020]- discusses the materials of the structures which form the structures of the bladders 24,30 of load-bearing structure 18) elongated in a first direction and a second direction (Figures 1A thru 2- load-bearing structure 18 comprised of bladders 24,30 are shown to be elongated in inherent first end second directions, which are understood to be inherent width and length directions), the flexible variably inflatable membrane being fastenable around an object and inflatable to provide particular structural support to the object ([0005]- “The braces described herein include an inflatable, load-bearing structure that encompasses at least a region of the user's limb, and can compress against a limb for the purpose of securing the patient's limb and to off-load pressures that may lead to inflammation, ulcers, or other conditions…. Upon inflation, the brace will provide support to the limb it is applied to”); and 
an inflatable channel disposed between a first layer of the variably inflatable membrane and a second layer of the variably inflatable membrane (Figures 1C & 2- load-bearing structure 18 is shown to have an inherent first and second layers or inner/outer layers of material to form bladders 24,30 which are all interconnected, [0019]- “The front panel 30 of load-bearing structure 18 is an inflatable bladder region formed from a plurality of layers of urethane, nylon or other material that are stitched, bonded, or otherwise joined together to form inflatable regions 30a and 30b, and non-inflatable regions 30c and 30d.”, [0020]- “The rear panel 32 of load-bearing structure 18 includes right side 32a and left side 32b panels that are configured to releasably adjoin along a rear region 31 of the patient's leg by mechanical fastener 28. The panels 32a and 32b extend from the bottom sides of the patient's foot, above the heel and ankle, and up along the sides of the tibia into the region of the mid- or upper calf regions. The panels 32a and 32b are formed of a plurality of layers of urethane, nylon or other material that are stitched, bonded, or otherwise joined together to form an inflation bladder 24 having one or more fluid receiving regions.”), the inflatable channel comprising a predetermined arrangement of segregated inflatable sub-channels that are segregated by a plurality of dividers (Figures 1A & 1D-1E- bladder 24 is comprised of compartments 24a-24h and bladder 30 is comprised of compartments 30a-30d wherein all compartments are formed by seams 26a, 26b, 26c and 26d and inherent edges of the brace, [0019-0020]), the arrangement of segregated inflatable sub-channels, when inflated, providing the particular structural support to the object ([0021]- discusses the process of inflation of the bladders 24,30 and their respective compartments to “thereby inflating such compartments to the desired level for supporting the injured leg”).
Pick does not disclose the segregated inflatable sub-channels including a horseshoe sub-channel. Reis teaches an analogous inflatable brace (Abstract) comprising analogous plurality of dividers (Figure 12- inflatable tubes 140 with inherent edges/seams which act as dividers between the inflatable tubes 140) wherein the plurality of dividers forms analogous segregated inflation sub-channels (Figure 12- inflatable tubes 140) including a horseshoe sub-channel (Figure 12- upper and lower central inflatable tubes 140 around aperture 142 is shown to have a horseshoe shape), providing particular shapes of the structures of the splint allow for stabilization of the applied area while providing a range of improved flexibility (Reis- [0062-0063]). Pick and Reis are analogous because they both teach inflatable braces for an affected area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of dividers which form the segregated inflatable sib-channels of Pick to include dividers which would form an included horseshoe sub-channel as taught by Reis, providing particular shapes of the structures of the splint allow for stabilization of the applied area while providing a range of improved flexibility (Reis- [0062-0063]).
	Regarding claim 2, Pick as modified by Reis teaches the inflatable brace of claim 1 as discussed above. Pick further discloses further comprising; an inflation mechanism (Figure 4- hand pump 14) coupled to the flexible variably inflatable membrane (Figure 1A- inflation components 22,34 are used to convey fluid from an external source such as the air from the hand pump 14, [0021]- discusses the inflation of the bladders and their respective compartments, [0033]- discusses the components of the hand pump 14 and how it connects to the boot 12 to inflate the bladders), the inflation mechanism causing the inflatable channel to be inflated ([0022-0023]- discusses the inflation of bladders 24,30 of load-bearing structure 18 with the pump mechanism of Figure 4 and the inflation components 22,34 of the boot 12).
	Regarding claim 3, Pick as modified by Reis teaches the inflatable brace of claim 2 as discussed above. Pick further discloses wherein the inflation mechanism is located on a front side of the variably inflatable membrane (Figure 1C- inflation component 34 is specifically shown to be at a front side of load-bearing structure 18) and configured to provide symmetrical inflation of the inflatable channel ([0021]- “More particularly, inflation component 22 is configured to inter-fit with the side panel 32a, such that when air or another fluid is inserted through component 22, the fluid flows into the upper region 27 then into compartments 24a-24h, thereby inflating such compartments to the desired level for supporting the injured leg. The inflation component 34 is configured to inter-fit with the bladder region 30 at top region 30a, and is adapted to inflate bladder regions 30a and 30b upon the application of the fluid.”, [0019-0020]- discusses that each compartment of bladders 24,30 are interconnected, wherein it is understood that when inflated the fluid is pumped into the bladders via the pump mechanism of Figure 4).
Regarding claim 4, Pick as modified by Reis teaches the inflatable brace of claim 1 as discussed above. Pick as modified by Reis further teaches the horseshoe sub-channel (Reis Figure 12- inflatable tubes 140).
As modified, Pick as modified by Reis does not teach wherein the horseshoe sub-channel extends from a top portion of the flexible inflatable membrane to a bottom portion of the flexible inflatable membrane and is configured to prevent folding of the flexible variable inflatable membrane when the inflatable channel is inflated. Reis teaches an analogous inflatable brace (Abstract) comprising the horseshoe sub-channel (Figure 12- inflatable tubes 140) extending from a top portion of the analogous flexible inflatable membrane to a bottom portion of the flexible inflatable membrane (Figure 12- upper inflatable tube 140 is shown to extend from a top portion to a bottom portion of the inflatable splint, [0062]) and is configured to prevent folding of the flexible variable inflatable membrane when the inflatable channel is inflated (Figure 12- upper and lower central inflatable tubes 140 around aperture 142, wherein the shaped structure of the indicated dividers would be capable of functioning as instantly claimed when inflatable tubes are inflated; see MPEP 2114 for reference regarding intended use and MPEP 2112 for reference regarding inherency), allowing for stabilization of the applied area while providing a range of improved flexibility (Reis- [0062-0063]). Pick and Reis are analogous because they both teach inflatable braces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the horseshoe sub-channel of Pick as modified by Reis to extend from a top to bottom portion of the flexible inflatable membrane and configured to provide support in the manner as instantly claimed as taught by Reis, allowing for stabilization of the applied area while providing a range of improved flexibility (Reis- [0062-0063]).
	Regarding claim 6, Pick as modified by Reis teaches the inflatable brace of claim 1 as discussed above. Pick further discloses wherein the flexible variably inflatable membrane (Figure 1A- load-bearing structure 18) further comprises: an opening such that a target area of the object can be accessed through the opening when the flexible variably inflatable membrane is fastened around the object (Figures 1A- shows an opening at the front of the foot formed by regions 30c,30d such that toes may be accessed when a limb of a user’s is inserted within the brace 12, Figure 1C- shows an inherent upper opening at the top of the brace 12 when an upper portion of the limb of the user’s is capable of being accessed, [0024]- discusses the steps of application of the boot 12 to the limb).
	Regarding claim 8, Pick as modified by Reis teaches the inflatable brace of claim 1 as discussed above. Pick further discloses wherein the inflatable channel (Figure 1C- bladders 24,30 of load-bearing structure 18 forms a unitary channel as discussed) is configured to provide particular structural support to a target area of the object ([0018]- “The load-bearing structure 18 is adapted to inflate to provide a rigid structural support mechanism that is sized to fit the circumference of the patient's limb and that will support the patient's limb during treatment for fracture, edema and other injuries, and this without the need to use an outer casing or other metal or stiff plastic strengthening member.”, [0021]- “the fluid flows into the upper region 27 then into compartments 24a-24h, thereby inflating such compartments to the desired level for supporting the injured leg”).
Regarding claim 9, Pick as modified by Reis teaches the inflatable brace of claim 1 as discussed above. Pick further discloses wherein the flexible variably inflatable membrane is fastenable around the object using a fastener (Figures 1C & 1E- fastener 28, [0025]- generally discusses the fastener 28), the fastener being coupled 32WO 2018/236941PCT/US2018/038378 to a first end portion of the variably inflatable membrane and configured to couple with a second end portion of the variably inflatable membrane and retain the variably inflatable membrane in a tubular shape around the object ([0020]- “The rear panel 32 of load-bearing structure 18 includes right side 32a and left side 32b panels that are configured to releasably adjoin along a rear region 31 of the patient's leg by mechanical fastener 28”, [0024]- discusses the application of the boot to the user’s limb via disengagement and engagement of the mechanical fastener 28, Figure .
Regarding claim 10, Pick as modified by Reis teaches the inflatable brace of claim 9 as discussed above. Pick further discloses wherein the fastener is one of a hook and loop patch ([0025]- “As shown in FIG. 1C and described above, the depicted boot 12 includes fastener 28. As shown, the fastener 28 is a rear zipper, but it will be understood that straps, hook and loop fasteners or any suitable sealing mechanism may be employed without departing from the scope of the invention.”) and webbing configured to be threaded through a slit of the variable inflatable membrane.
Regarding claim 13, Pick as modified by Reis teaches the inflatable brace of claim 1 as discussed above. Pick further discloses wherein the flexible variably inflatable membrane (Figure 1A- load-bearing structure 18) is configured to lie substantially flat when the inflatable channel is uninflated ([0024]- discusses that the boot 12 is initially deflated of all or some of its fluid within bladders 24,30, wherein in this deflated state the internal load-bearing structure of the boot is inherently flat as there is no fluid or air applied to the bladders; see MPEP 2112 for reference regarding inherency).
Regarding claim 15, Pick as modified by Reis teaches the inflatable brace of claim 1 as discussed above. Pick further discloses wherein the flexible variably inflatable membrane (Figure 1A- load-bearing structure 18 of boot 12) is capable of being rolled up on itself for storage when the inflatable channel is uninflated ([0007]- discusses that the outer structure of the device is comprised of “flexible materials”, [0024]- discusses that the boot 12 is initially deflated of all or some of its fluid within bladders 24,30, wherein in this deflated state the internal load-bearing structure of flexible material is inherently flat as there is no fluid or air applied to the bladders such that structure would be capable of being rolled in the manner as instantly claimed; see MPEP 2112 & 2114 for reference regarding inherency and intended use).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pick (US 2006/0189907 A1) in view of Reis (US 2008/0004555 A1), in further view of Pick-2nd embodiment (US 2006/0189907 A1). Pick is defined by Figures 1A-4, their related disclosures, and any general components shared between the embodiments. Pick-2nd embodiment is defined by Figure 5, its related disclosure and any general components shared between the embodiments.
Regarding claim 5, Pick as modified by Reis teaches the inflatable brace of claim 1 as discussed above. Pick further discloses wherein the predetermined arrangement of segregated inflatable sub-channels (Figure 1A- compartments 24a-24h and regions 30A-30d of inflatable bladders 24,30) includes at least one of a first horizontal inflatable sub-channel (see annotated Figure 1A below- indicated first horizontal inflatable sub-channel is shown which is understood to extend around the top region 27 of the boot 12), the first horizontal inflatable sub-channel being disposed along a top portion of the flexible inflatable membrane in the first direction and adjacent to a top of at least a portion of the plurality of dividers (see annotated Figure 1A below- indicated first horizontal inflatable sub-channel is shown to extend around the top region 27 of boot 12 along the width direction and is shown to be above the seams 26a-26d).
Pick as modified by Reis does not teach a second horizontal inflatable sub-channel wherein the second horizontal inflatable sub-channel being disposed along a bottom portion of the flexible inflatable membrane in the first direction and adjacent to a bottom of at least a portion of the plurality of dividers. Pick-2nd embodiment teaches an analogous inflatable brace (Figure 5- wrist brace 50, [0034]- discusses that there is an inflation panel 68 within the outer body of the brace comprised of inflation channels 68a-68e) wherein there is a first horizontal inflatable sub-channel (see annotated Figure 5 below- first horizontal inflatable sub-channel is indicated) and a second horizontal inflatable sub-channel (see annotated Figure 5 below- second horizontal inflatable sub-channel is indicted) wherein the second horizontal inflatable sub-channel being disposed along a bottom portion of the flexible inflatable membrane in the first direction (see annotated Figure 5 below- indicated second horizontal inflatable sub-channel is shown to be disposed around the width of the bottom portion brace 50 and us understood to be the bottom portion because it is the end of the limb/arm) and adjacent to a bottom of at least a portion of the plurality of dividers (see annotated Figure 5 below- indicated second horizontal inflatable sub-channel is shown to be at a bottom of  a portion of the seams 64a-64d). A person of ordinary skill would recognize that the seams of the device of Pick as modified by Reis may be modified such that it allows two horizontal inflation sub-channels to be formed at a top and bottom relative the seams as taught by Pick-2nd embodiment. Modification of the seams to form the indicated sub-channels would not hinder the device of Pick as modified by Reis to be able to inflate and provide support to an object. Thus, the claimed limitations are met as discussed. Pick as modified by Reis and Pick-2nd embodiment are analogous because they both teach inflatable braces to be applied to a limb of a user and are embodiments of the same invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dividers of the inflatable brace of Pick as modified by Reis to be sized such that a first and second horizontal sub-channel may be formed around the width of the brace at a top and bottom location relative the dividers or seams between the inflatable sub-channels as taught by Pick-2nd embodiment. A skilled artisan would have been motivated to utilize a first and second horizontal sub-channel because Pick-2nd embodiment suggests that this embodiment of the seams allows total inflation of the inflation panel such that a protective structure may be formed when inflated to be able to support a patient’s injured limb (Pick- [0034]). This reference discloses multiple embodiments of the same invention such that variations and modifications may be made without departing from the claims of the invention. Therefore, Pick teaches known equivalents to achieve the same results. A skilled artisan would also have a reasonable expectation to manufacture the inflatable brace of Pick as modified by Reis to have a first and second horizontal sub-channel may be formed around the width of the brace at a top and bottom location relative the dividers or seams between the inflatable sub-channels because Pick-2nd embodiment suggests that having seams which allow for the formation of the horizontal channels is conventional in inflation braces that are analogous to Pick as modified by Reis.

    PNG
    media_image1.png
    866
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    825
    525
    media_image2.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pick (US 2006/0189907 A1) in view of Reis (US 2008/0004555 A1), in further view of Bragg (USPN 5403266 A).
Regarding claim 7, Pick as modified by Reis teaches the inflatable brace of claim 1 as discussed above. Pick further discloses the flexible variably inflatable membrane (Figure 1A- load-bearing structure 18 comprised of bladders 24,30).
Pick as modified by Reis does not teach a shelf formed out of a portion of a top edge of the flexible variably inflatable membrane, the shelf configured to provide specific structural support to retain a protrusion of the object. Bragg teaches an analogous inflatable brace (Abstract, Figure 1- inflatable cervical traction collar 10) wherein there is a shelf formed out of a portion of a top edge of the flexible variably inflatable membrane (Figure 1- U-shaped chin support 40 with pad 42 is shown to project upwardly and outwardly from the front face of the upper support member wherein the member is lined with bladder 24), the shelf configured to provide specific structural support to retain a protrusion of the object (Figure 6- shows user’s chin being supported by the chin support 40, wherein the chin support is inherently capable of providing support to the chin; see MPEP 2112 for reference regarding inherency). A person of ordinary skill would recognize that the top region of the flexible variably inflatable membrane of Pick as modified by Reis may have a similarly formed shelf as taught by Bragg such that it provides structural support to retain a protrusion of the object- such as the knee of the limb. The addition of a shelf would not hinder the functionality of the device of Pick as modified by Reis as it would still be able to inflate and provide support to the user’s limb. Thus, the claimed limitations are met as discussed. Pick as modified by Reis and Bragg are analogous because they both teach inflatable braces to support a user’s body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flexible variably inflatable membrane of the inflatable brace of Pick as modified by Reis to include a shelf formed out of a portion of a top edge of the flexible variably inflatable membrane, the shelf configured to provide specific structural support to retain a protrusion of the object as taught by Bragg. A skilled artisan would have been motivated to include a shelf to the inflatable brace because Bragg suggests that the shelf provides support- such as to a chin- of a user (Bragg- [Col 3, lines 44-48]). A skilled artisan would also have a reasonable expectation to manufacture the inflatable brace with a flexible variably inflatable membrane as disclosed by Pick as modified by Reis to include a shelf formed out of a portion of a top edge of the flexible variably inflatable membrane, the shelf configured to provide specific structural support to retain a protrusion of the object because Bragg suggests that the inclusion of s shelf for support is conventional in inflatable braces that are analogous to Pick as modified by Reis.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pick (US 2006/0189907 A1) in view of Reis (US 2008/0004555 A1), in further view of Hakonson (US 20070197943 A).
Regarding claim 11, Pick as modified by Reis teaches the inflatable brace of claim 1 as discussed above. Pick further discloses that the flexible variably inflatable membrane (Figure 1A- load-bearing structure 18) is comprised of a plurality of layers formed of different elastic materials ([0019]- “The front panel 30 of load-bearing structure 18 is an inflatable bladder region formed from a plurality of layers of urethane, nylon or other material that are stitched, bonded, or otherwise joined together to form inflatable regions 30a and 30b, and non-inflatable regions 30c and 30d.”, [0020]- “The panels 32a and 32b are formed of a plurality of layers of urethane, nylon or other material that are stitched, bonded, or otherwise joined together to form an inflation bladder 24 having one or more fluid receiving regions.”).
Pick as modified by Reis does not teach wherein the first layer of the variably inflatable membrane comprises a first material having a first elasticity and the second layer of the variably inflatable membrane comprises a second material having a second elasticity greater than the first elasticity, the second elasticity providing for an increased stretching of the second material when the inflatable channel disposed between the first layer and the second layer is inflated. Hakonson teaches an analogous inflation brace (Abstract, Figures 1 and 8-  actuator 10 being used within brace 231) wherein a first layer of the variably inflatable membrane (Figure 1- actuator 10) comprises a first material having a first elasticity (Figure 1- guide 117, [0067]- “Guide 117 has a low-stretch direction 320 and a high-stretch direction 310. The elastic modulus of guide 117 is higher in direction 320 than it is in direction 310 (i.e. it takes a greater force to stretch the material of guide 117 by a given amount in direction 320 than in direction 310).”) and a second layer of the variably inflatable membrane comprises a second material having a second elasticity (Figure 1- coupled bladder sheets 15,20 form a second layer, [0063]- “The material of sheets 15 and 20 may, for example, be polyurethane. Urethane makes a very good bladder material because it has suitable elastic properties and is reasonably easy to work with.”) greater than the first elasticity ([0070]- “If guide 117 and bladder 17 are made from the same material then the material of guide 117 is preferably significantly thicker, for example at least twice as thick, as the material of bladder 17 so that it has a significantly greater modulus of elasticity than the material of bladder 17 in its low-stretch direction 320.”, wherein it is understood by one in the art that a thicker material would be less elastic than a thinner material made of the same material; see MPEP 2112 for reference regarding inherency), the second elasticity providing for an increased stretching of the second material when the inflatable channel disposed between the first layer and the second layer is inflated ([0070]- discusses that the first material is thicker, such that the thinner second material would have an inherent greater elasticity with increased stretchability when the bladder is inflated; see MPEP 2112 for reference regarding inherency). A person of ordinary skill would recognize that the layers of material to form the inflatable channel of the flexible variably inflatable membrane of the device of Pick as modified by Reis may be made of the specific materials of the layers of the device of Hakonson such that the thicker and thinner material layers have the stretchability and elasticity as instantly claimed. Modification of the material of the layers of the flexible variably inflatable membrane of would not hinder the device of Pick as modified by Reis to be able to inflate and provide support when applied to a user. Thus, the claimed limitations are met as discussed. Pick as modified by Reis and Hakonson are analogous because they both teach inflatable braces comprised of an inflatable bladder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the materials of the layers of the flexible variably inflatable membrane of the inflation brace of Pick as modified by Reis to be formed of a first and second material with stretchability and elasticity as instantly claimed and taught by Hakonson. A skilled artisan would have been motivated to utilize the specific materials and thicknesses to have a specific stretchability and elasticity because Hakonson suggests that the specific material and thicknesses allows for suitable elastic properties, is easy to work with, and the variation of thicknesses allows differences in elastic modulus of each layer (Hakonson- [0063, 0070]). A skilled artisan would also have a reasonable expectation to manufacture the inflatable brace of Pick as modified by Reis wherein the first layer of the variably inflatable membrane comprises a first material having a first elasticity and the second layer of the variably inflatable membrane comprises a second material having a second elasticity greater than the first elasticity, the second elasticity providing for an increased stretching of the second material when the inflatable channel disposed between the first layer and the second layer is inflated because Hakonson suggests that these materials and respective thicknesses are conventional in inflatable braces comprised of inflation bladders that are analogous to Pick as modified by Reis.
Regarding claim 12, Pick as modified by Reis and Hakonson teaches the inflatable brace of claim 11 as discussed above. Pick as modified by Reis and Hakonson further teaches wherein the second material having the second elasticity allows for the second material to stretch more in the first direction (Hakonson Figures 1 & 2- direction 310 represents the first direction) of the variably inflatable membrane than in the second direction (Hakonson Figures 1 & 2- direction 320 represents the second direction, [0068]- “In the embodiment of FIGS. 1 and 2, sheets 15A and 20A are made from a layer of material which has elastic properties which have been made asymmetrical, or more asymmetrical, by the provision of asymmetrical features 85. In the illustrated embodiment, features 85 comprise slits. The slits extend parallel to low-stretch direction 320 and are transverse to preferred stretch direction 310.”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pick (US 2006/0189907 A1) in view of Reis (US 2008/0004555 A1), in further view of Drey (US 2014/0107547 A1).
Regarding claim 14, Pick as modified by Reis teaches the inflatable bladder of claim 1 as discussed above. Pick further discloses the flexible variably inflatable membrane (Figure 1A- load-bearing structure 18).
	Pick as modified by Reis does not teach wherein the flexible variably inflatable membrane further comprises: 33WO 2018/236941PCT/US2018/038378instructions displayed on an exterior portion of the flexible variably inflatable membrane, the instructions including information on how to use the inflatable brace. Drey teaches an analogous inflatable brace (Abstract) wherein the flexible variably inflatable membrane further (Figures 8 & 9- bladder 901 is shown to be within compression device 800, [0074]- discusses the inflation and the bladder within the compression device 800) comprises: 33WO 2018/236941PCT/US2018/038378instructions displayed on an exterior portion of the flexible variably inflatable membrane (Figure 8- compression device 800 comprising of a wrap 801 is shown to have a range indicator 817 and usage instructions 818 on an outer face 805 of the wrap 801), the instructions including information on how to use the inflatable brace ([0063-0065]- discusses that there are usage instructions 818 with additional instructions 822,823 for health care service providers on which steps to take for application of the device). Pick as modified by Reis and Drey are analogous because they both teach inflatable braces.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the exterior portion of the flexible variably inflatable membrane of the inflatable brace of Pick as modified by Reis to include instructions displayed on an exterior portion of the flexible variably inflatable membrane, the instructions including information on how to use the inflatable brace as taught by Drey. A skilled artisan would have been motivated to utilize instructions on an exterior portion of the device because Drey suggests that the instructions allow proper application of the wrap around a user’s leg and would also assist health care workers in the application of the wrap onto a patient’s limb (Drey- [0063-0065]). A skilled artisan would also have a reasonable expectation to manufacture the flexible variably inflatable membrane of the inflatable brace of Pick as modified by Reis to have instructions displayed on an exterior portion with information of how to use the device because Drey suggests that the inclusion of instructions is conventional in inflatable braces that are analogous to Pick as modified by Reis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090209892 A1 (Zhong)- teaches a brace applicable to the body which is inflated using bladders within formed pockets.
US 5643185 A (Watson)- teaches an inflatable brace with a pneumatic inflation pump.
US 20140135671 A1 (Spahn)- teaches an inflatable brace with bladders formed between two layers of material.
US 20110306910 A1 (Siegner)- teaches an inflatable brace formed of an inner inflatable bladder with unitary channels.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        July 13, 2022

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786